          Case 3:17-cv-03597-EMC Document 186 Filed 01/07/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES

    Date: January 7, 2019         Time: 43 minutes          Judge: WILLIAM H. ORRICK
                                  1:51 p.m. to 2:34 p.m.
    Case No.: 17-cv-03597-WHO     Case Name: Opticurrent, LLC v. Power Integrations, Inc.



Attorneys for Plaintiff:  Jonathan T. Suder and David Ross Gunter
Attorneys for Defendants: Frank E. Scherkenbach, Michael R. Headley, Neil A. Warren,
                          and John W. Thornburgh

    Deputy Clerk: Jean Davis                            Court Reporter: Ana Dub


                                         PROCEEDINGS

Counsel appear for hearing on motions in limine and pretrial conference. Court provides
tentatives and hears argument. In consideration of the memoranda, relevant pleadings and the
argument of counsel, IT IS ORDERED that:

Plaintiff’s Emergency Motion to Supplement the Report of Larry Evans (Dkt. No. 178) is denied.
I adopt the tentative that I gave at the outset of the hearing. There are too many deficiencies in
Evans’s analysis; instead of providing a supplement, Evans would have to provide a new report
on fundamental issues like who the proper party1 for the hypothetical negotiation is and how to
evaluate apportionment. He lacks competence to testify regarding Energy Star compliance and
makes conclusory analyses based on “experience” that are impossible to test or replicate. He
equates the negotiating strength of Opticurrent and the inventor, which is not realistic. Instead of
following reliable principles and methods using sufficient facts or data, he simply became a
mouthpiece for plaintiff’s theory of damages in violation of Federal Rule of Evidence 702
standards.

The cases cited by plaintiff are not analogous to this one for a critical reason: there is not simply
one thing that is deficient in Evans’s opinion. Given the fundamental flaws I identified in my
Order of December 21, 2018 at pages 14 – 29 (Dkt. No. 174), it is not possible for Evans to draw
only on his original report and supporting materials to supplement his opinion; he would need a
do-over.



1
 Plaintiff noted that defendant’s expert Ned Barnes also chose Opticurrent rather than Mr.
Congdon as the willing licensor. That does not affect plaintiff’s burden to opine on the
hypothetical negotiation as performed by the proper parties
         Case 3:17-cv-03597-EMC Document 186 Filed 01/07/19 Page 2 of 3



I recognize the harm that this ruling does to plaintiff’s case. But prejudice cuts both ways. I will
not overlook that this is the third significant case event in which plaintiff has failed to submit
critical information. We are on the eve of trial, and any revision of Evans’s report and the
resulting Daubert practice will require an unnecessary delay of the case and expense. Because of
my trial calendar, which includes a several months-long RICO trial starting on May 1, 2019 and
at least four other trials before that which appear not to be settling, I would need to continue this
case until the fall of 2019 if it does not proceed in February. Moreover, it is possible, although
not desirable, for plaintiff to proceed without a damages expert. See Apple v. Motorola, 757 F.
3d 1286, 1327 (Fed. Cir. 2014) (“If a patentee’s evidence fails to support its specific royalty
estimate, the fact finder is still required to determine what royalty is supported by the record.”).
Given my determination that essentially a new report, and not a minor supplement, is necessary,
and for the reasons stated, I deny plaintiff’s motion. No further written order will be
forthcoming.

With respect to the motions in limine, most of the issues are either moot or are ones that need to
be addressed at trial. That said:

Plaintiff 1:   Defendants may not disparage plaintiff’s business model or activities but may
               point out facts relevant to obviousness and damages;
Plaintiff 2:   Unrelated legal proceedings should not be referenced except that cross-
               examination is proper to highlight inconsistency in prior testimony in other cases;
Plaintiff 3:   Moot given the Court’s December 21st order;
Plaintiff 4:   Agreed that there should be no denigration of the Patent Office or process;
Plaintiff 5:   Moot given ruling on Evans’s testimony;
Plaintiff 6:   Agreed—experts must stick to previously disclosed opinions in their reports and
               supplemental declarations (unless the declarations raised new issues);
Plaintiff 7:   Agreed—expert testimony should be limited to the report;
Plaintiff 8:   Denied without prejudice; however, I suspect that cross-examination is the
               remedy for inconsistent testimony given by a FRCP 30(b)(6) witness;
Plaintiff 9:   Denied without prejudice; defendant’s other patents are possibly relevant.

Defendant 1:   Unrelated legal proceedings should not be referenced (see plaintiff’s #2);
Defendant 2:   Moot given ruling on Evans’s testimony;
Defendant 3:   Moot given the Court’s December 21st order;
Defendant 4:   Denied without prejudice. It is inappropriate to use a base that misleadingly
               suggests an inappropriate range for damages, but it is unclear that reference to
               total revenue as the starting point for the damages calculation is inappropriate.
               The relevant part of Virnetz, Inc. v. Cisco Systems, Inc., 767 F. 3d 1308, 1327
               (Fed. Cir. 2014), which defendant cited at the hearing, concerned a jury
               instruction regarding the entire market value rule. That was an instruction related
               to apportionment, not a methodology as described by plaintiff at the hearing.


The Court advises counsel that this matter will trail a more senior case that is also set for
February 4, 2019. The parties may plan on jury selection occurring on February 15, 2019 with
         Case 3:17-cv-03597-EMC Document 186 Filed 01/07/19 Page 3 of 3



presentation of evidence commencing on February 19, 2019. The Court sets a telephonic Case
Management Conference for January 22, 2019 at 2:00 p.m. to confirm the trial schedule.

In light of the parties’ estimate that trial will take five trial days, the parties are allotted 11.25
hours per side to try the case, inclusive of opening and closing argument (which may total no
more than 2 hours).
